 



Exhibit 10.21

First Amendment to the Second Amended and Restated
Equity Office Properties Trust
1997 Non-Qualified Employee Share Purchase Plan
(Effective as of December 7, 2004)

     
 
     

     WHEREAS, Equity Office Properties Trust (the “Trust”) has adopted the
Second Amended and Restated Equity Office Properties Trust 1997 Non-Qualified
Employee Share Purchase Plan (Effective as of October 5, 2004) (the “Plan”); and

     WHEREAS, the Trust desires to amend the Plan to eliminate the 31-day
waiting period to become an “Eligible Employee”;

     NOW, THEREFORE, the Trust hereby amends the Plan, effective December 7,
2004, in the following respects:

     Section 2.7 is amended to read in its entirety as follows:

“2.7 The term “Eligible Employee” shall mean each officer or employee of a
Participating Employer who is shown on the payroll records of a Participating
Employer as a “benefits-eligible” employee.

     IN WITNESS WHEREOF, this Amendment has been executed by a duly authorized
officer of the Trust, as of the 7th day of December, 2004.

     

  EQUITY OFFICE PROPERTIES TRUST
 
   

  By:        /s/ Stanley M. Stevens     

  Name:   Stanley M. Stevens

  Title:    Executive Vice President, Chief Legal

               Counsel and Secretary

